Lundberg Stratton, J.,
dissenting. I respectfully dissent. The majority’s decision to indefinitely suspend is based on one instance of neglect. Had the respondent answered and participated in the disciplinary action, it is unlikely that we would have indefinitely suspended her from the practice of law. The respondent’s default has resulted in such a recommendation.
There is an indication in the record that, according to the respondent’s father, she was suffering from unspecified “mental problems.” The respondent did not respond to the charges made against her or cooperate with the investigation. Perhaps she was unable. I believe these factors, when combined, are sufficient to place at issue a question of mental illness. Gov.Bar R. V(7)(C) provides:
“If the complaint or answer alleges existing mental illness unsupported by a journal entry of a court of competent jurisdiction or mental illness otherwise is placed in issue, the Board or hearing panel, on its own motion or on motion by either party, may order a medical or psychiatric examination of respondent by one or more physicians designated by the Board or hearing panel.” (Emphasis added.)
I believe that the board should have ordered a psychiatric evaluation of the respondent to determine her competence and whether her failure to appear was due to mental problems. Therefore, I respectfully dissent and would remand this matter to the Board of Commissioners on Grievances and Discipline with instructions to make further inquiry into the nature of the “mental problems” referred to in the record, and if appropriate, to order a psychiatric evaluation of the respondent.
Richard Milligan and William W. Emley, Sr., for relator.